DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant’s election without traverse of Species II in the reply filed on 11/8/2022 is acknowledged.
Claims 2-3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/8/2022.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tomioka et al. (US 2018/0366534 A1, hereinafter “Tomioka”).

    PNG
    media_image1.png
    704
    670
    media_image1.png
    Greyscale

Regarding independent claim 1, Figures 1-2 and 10 of Tomioka disclose a display apparatus, comprising: 
a substrate 2 (“display panel”- ¶0024) comprising a bending area BA (“bend area”- ¶0029) between a first area and a second area, and bent along a bending axis; 
a display unit DA (“display area”- ¶0026) provided over the first area of the substrate 2; and 
a wiring unit provided over the bending area BA and comprising a wiring WL (“wiring line”- ¶0036) crossing the bending axis, wherein the wiring WL comprises a first central wiring (i.e., the portion of WL indicated by the double-arrow line and notated as “1st Central Wiring”; see above Examiner’s Markup Fig. 10 Tomioka) having a straight line shape, a second central wiring (i.e., the portion of WL indicated by the double-arrow line and notated as “2nd Central Wiring”; see above Examiner’s Markup Fig. 10 Tomioka) parallel-positioned at one side of the first central wiring by having a certain distance from the first central wiring, and a first bridge wiring (i.e., the portion of WL notated as “1st Bridge Wiring”; see above Examiner’s Markup Fig. 10 Tomioka) obliquely connecting the first central wiring with the second central wiring.
Regarding claim 4, Figures 1-2 and 10 of Tomioka disclose the display apparatus further comprising a second bridge wiring (i.e., the portion of WL notated as “2nd Bridge Wiring”; see above Examiner’s Markup Fig. 10 Tomioka) that is spaced apart from the first bridge wiring by a certain distance and obliquely connects the first central wiring with the second central wiring, 
wherein the first bridge wiring and the second bridge wiring cross each other.
Regarding claim 5, Figures 1-2 and 10 of Tomioka disclose wherein the wiring further comprises a third central wiring (i.e., the portion of WL indicated by the double-arrow line and notated as “3rd Central Wiring”; see above Examiner’s Markup Fig. 10 Tomioka) having a straight line shape and parallel-positioned at an opposite side of the first central wiring by having a certain distance from the first central wiring, and a third bridge wiring (i.e., the portion of WL notated as “3rd Bridge Wiring”; see above Examiner’s Markup Fig. 10 Tomioka) obliquely connecting the first central wiring with the third central wiring, 
wherein the third bridge wiring is provided between the first bridge wiring and the second bridge wiring, since portions of the “3rd Bridge Wiring” are positioned between the connection point of the “1st Central Wiring” and the “1st Bridge Wiring” and the connection point of the “1st Central Wiring” and the “2nd Bridge Wiring”.
Regarding claim 6, Figures 1-2 and 10 of Tomioka disclose wherein the wiring further comprises a fourth bridge wiring (i.e., the portion of WL notated as “4th Bridge Wiring”; see above Examiner’s Markup Fig. 10 Tomioka) that obliquely connects the first central wiring with the third central wiring and is spaced apart from the third bridge wiring by a certain distance, 
wherein the first bridge wiring is provided between the third bridge wiring and the fourth bridge wiring, since portions of the “1st Bridge Wiring” are positioned between the connection point of the “1st Central Wiring” and the “3rd Bridge Wiring” and the connection point of the “1st Central Wiring” and the “4th Bridge Wiring”.
Regarding claim 8, Figures 1-2 and 10 of Tomioka disclose wherein the wiring unit is a data wiring unit configured to transmit a data signal to the display unit DA, since it connects a driver IC chip 4 to the display unit DA, which is part of display panel 2, (¶0028) and thereby would transmit data signals to some extent between the two components.
Additionally, the recited “configured to transmit a data signal to the display unit” (i.e., function) does not structurally distinguish an apparatus claim from the prior art apparatus. see In re Danly, 263 F.2d 844, 838 (CCPA 1959) (apparatus claims must distinguish in terms of structure rather than function).  The only structural limitation that appears to be required for the prior art apparatus to be capable of performing the aforementioned function is the wiring unit, which the prior art of Tomioka clearly shows or in other words, the prior art appears to inherently possess the capability of performing the recited functions.  see also In re Ludtke, 441 F.2d 660, 664 (CCPA 1971) (citing In re Swinehart, 439 F.2d 210 (CCPA 1971) to emphasize that “where the Patent [and Trademark] Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.").  It is in this regard that the claim is considered met.
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record including Tomioka, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the first central wiring and the second central wiring are provided orthogonal to the bending axis”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhang et al. (US 2017/0092884 A1), which discloses a display apparatus comprising a substrate with a bending area.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132. The examiner can normally be reached Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY C CHANG/Primary Examiner, Art Unit 2895